        Case 1:18-cv-03147-CAP Document 60 Filed 03/09/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

                                        )
ADRIENNE DURHAM,                        )
Plaintiff                               )
                                        )
                                        )     Civil Action No.
v.                                      )     1:18-cv-03147- CAP
                                        )
                                        )
NAVIENT SOLUTIONS, LLC,                 )
Defendant                               )


             STIPULATION TO DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a), Plaintiff hereby moves this Court to dismiss

Defendant Navient Solutions, LLC with Prejudice. The plaintiff may dismiss an

action without a court order by filing either a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment; or a stipulation of

dismissal signed by all parties who have appeared. Fed. R. Civ. P. 41(a)(1).

Defendant has already filed an answer in this case, so a stipulation of dismissal by

all parties is required. The undersigned parties stipulate to this Court dismissing

Defendant with prejudice.

      Respectfully submitted this 9th day of March, 2020.

                          ARMOR LAW, LLC
                          /S/Chris Armor
                          ________________________
                          Christopher N. Armor
         Case 1:18-cv-03147-CAP Document 60 Filed 03/09/20 Page 2 of 2




                          Georgia Bar No. 614061
                          P.O. Box 451328
                          Atlanta, GA 31145
                          Phone: (470) 990-2568
                          Fax: (404) 592-6102
                          Email: chris.armor@armorlaw.com


/s/ Jordan S. O’Donnell
Jordan S. O’Donnell (pro hac vice)
HINSHAW & CULBERTSON LLP
53 State Street, 27th Floor Boston, MA 02109
Phone: 617-213-7000
Fax: 617-213-7001
jodonnell@hinshawlaw.com

Dennis N. Lueck, Jr. (pro hac vice)
HINSHAW & CULBERTSON LLP
One California Street, 18th Floor San Francisco, CA 94111
Tel: 415-362-8118
Fax: 415-834-9020
dlueck@hinshawlaw.com
Counsel for Defendant Navient Solutions, LLC




                           CERTIFICATE OF COMPLIANCE

        I hereby certify that this document was prepared in size 14 Times New Roman

font.

                                 /S/ Chris Armor
